Exhibit 10.81

ADEPT TECHNOLOGY, INC.

MANAGEMENT INCENTIVE PLAN

 

1. Purpose.

The Adept Technology, Inc. Management Incentive Plan (the “Incentive Plan”) is
intended to provide performance-based compensation to individuals who make a
significant contribution to the financial performance of Adept Technology, Inc.
(the “Company”). Incentive Plan objectives are to: (a) focus specific employees
on achieving specific performance targets applicable to overall corporate
financial performance and specific functional and individual performance where
applicable, (b) reinforce a team orientation through collective corporate
targets paired with a component of adjustment for specific functional and
individual performance where applicable, (c) provide significant award potential
for achieving outstanding performance, (d) further align employees’ interests
with those of the Company’s stockholders, and (e) enhance the ability of the
Company to attract and retain highly talented and competent individuals.

 

2. Definitions.

“Annex A” means the document, in whatever form agreed to by the Committee for
each applicable fiscal year, setting forth the Performance Goals for such fiscal
year.

“Annual Corporate Objective” means the annual Corporate Objective, as identified
on Annex A for the applicable fiscal year.

“Award” means an incentive award, payable in cash, following the Performance
Period if the requisite Performance Goals are met as provided under this
Incentive Plan pursuant to the terms hereof.

“Board” means the Board of Directors of the Company.

“Change in Control” means, unless the Committee or the Board provides otherwise,
the occurrence of any of the following events:

(i)     The acquisition by any individual, entity or group (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(i) the then outstanding Shares (the “Outstanding Company Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), the following acquisitions will not constitute a Change
in Control: (A) any acquisition directly from the Company, (B) any acquisition
by the Company, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (D) any acquisition by any corporation pursuant to a transaction
that constitutes a Merger of Equals as defined in subsection (iii) of this
Section 2(d).



--------------------------------------------------------------------------------

(ii)     In any 12-month period, the individuals who, as of the beginning of the
12-month period, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors; provided,
however, that any individual becoming a director subsequent to the Board’s
adoption and approval of this Incentive Plan whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors.

(iii)     Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries (each, a “Business Combination”), in each case, unless such
Business Combination constitutes a Merger of Equals. A Business Combination will
constitute a “Merger of Equals” if, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) (the “Resulting
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding the Resulting Corporation and its affiliates or any employee
benefit plan (or related trust) of the Resulting Corporation and its affiliates)
beneficially owns, directly or indirectly, 50% or more of, respectively, the
then-outstanding shares of common stock of the Resulting Corporation or the
combined voting power of the then outstanding voting securities of the Resulting
Corporation except to the extent that such ownership existed with respect to the
Company prior to the Business Combination, and (C) at least a majority of the
members of the board of directors of the Resulting Corporation (the “Resulting
Board”) were members of the Incumbent Board at the time of the execution of the
initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

(iv)     The sale or other disposition of all or substantially all of the assets
of the Company to any Person, other than a transfer to (A) any corporation or
other Person of which a majority of its voting power or its voting equity
securities or equity interest is owned, directly or indirectly, by the Company
or (B) any corporation pursuant to a transaction that constitutes a Merger of
Equals as defined in subsection (iii) of this definition.

(v)     A complete liquidation or dissolution of the Company.

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations and/or other interpretive authority and guidance issued thereunder.

“Committee” means the Compensation Committee of the Board, or a subcommittee
comprised solely of directors who are independent as determined in accordance
with applicable laws and regulations.

“Corporate Objectives” means the financial objectives, including threshold,
target and stretch amounts, with the applicable weighting and achievement
percentages that will be applied to the Participant’s applicable target dollar
amounts, all as identified on Annex A for the applicable fiscal year.

“EBITDA”, as such term may be used on Annex A for the applicable fiscal year,
means earnings before interest, taxes, depreciation, amortization and stock
compensation expense, and excludes any restructuring costs.

“Individual Objectives” means the individual performance objectives, with the
applicable weighting (if any) that will be applied to the Participant’s
applicable target dollar amounts, all as identified on Annex A for the
applicable fiscal year, provided that attainment of any and all Individual
Objectives (and the detailed requirements and definitions therefor) will be as
determined by the Chief Executive Officer for all Participants other than the
Chief Executive Officer, for which the determination will be made by the
Committee.

“Net Cash”, as such term may be used on Annex A for the applicable fiscal year,
means the cash and cash equivalents from the Company’s operations (excluding any
exercise of options in the ordinary course of business), net of indebtedness,
and not including any cash or cash equivalents received by the Company in
connection with an equity or other financing completed by the Company, on a
consolidated basis as determined in accordance with GAAP and reported to the
Company’s stockholders. Provided that, in the event of an acquisition or
divestiture of any company, product line or business by the Company, the
Committee may approve a further adjustment to the threshold amount of Net Cash
for purposes of the Performance Goals.

“Participants” means the Company’s executive team and certain other key
employees as set forth on Annex A for the applicable fiscal year. Participants
may also include other current or future employees of the Company as may be
approved by the Compensation Committee.

“Performance Goals” means the Individual Objectives and the Corporate
Objectives, and for the end of the fiscal year, the Annual Corporate Objective,
set forth in Annex A for the applicable fiscal year.

“Performance Period” means each of fiscal quarters of the applicable fiscal year
ending on June 30 of such year.

“Shares” means shares of the Company’s common stock, par value $0.001, subject
to adjustment.

“Revenue”, as such term may be used in Annex A for the applicable fiscal year,
means the Company’s revenue as determined in accordance with GAAP and reported
to the Company’s stockholders, which may include the revenue of any acquired
business or company. Provided that, in the event of an acquisition or
divestiture of any company, product line or business by the Company, the
Committee may approve a further adjustment to the threshold amount of Total
Revenue for purposes of the Performance Goals.

 

3



--------------------------------------------------------------------------------

3. Determination of Awards.

 

  (a) Certification of Performance Goals. As soon as practicable after
availability of the Company’s financial results (on an audited basis in the case
of the fourth fiscal quarter) for each quarterly Performance Period, the Chief
Executive Officer will report to the Committee with respect to the amounts of
the Individual Objectives attained by each Participant and related adjustment to
any Award potentially paid hereunder, and the Committee will determine the
Corporate Objectives met for each quarter of the Performance Period, and
following the fourth fiscal quarter, the Annual Corporate Objective, and certify
the achievement of the Performance Goals and the calculation of Awards to be
paid pursuant to the Incentive Plan (the “Performance Goal Certification”);
provided, however, no Award will be paid to a Participant at the end of the
fourth fiscal quarter if both the Corporate Objectives for the fourth fiscal
quarter and the Annual Corporate Objective are not achieved. Notwithstanding the
foregoing, the Committee will retain the discretion to alter the value of the
Award to be granted to any Participant pursuant to this Incentive Plan.

 

  (b) Change in Control. In connection with a Change in Control, and provided
that the Participant remains continuously employed by the Company until
immediately prior to the Change in Control, then, immediately prior to the
Change in Control, an adjusted value of the Award will be paid to the
Participant calculated as follows:

 

  (i) Completed Performance Periods. The amount of the Award for completed
Performance Periods will be that value set forth next to the Participant’s name
for each such period in Annex A for the applicable fiscal year as adjusted based
on a Performance Goal Certification that is completed prior to the date which is
ten business days prior to the Change in Control (the “CinC Measure Date”).

 

  (ii) Uncompleted Performance Periods. The amount of the Award for uncompleted
Performance Periods will be cancelled and terminated, provided, however, that
the Committee may determine to provide for pro-rata payment for such uncompleted
Performance Periods.

 

  (c) Termination For Any Reason Prior to the Performance Goal Certification
Date. Subject to Section 3(b), if a Participant’s employment with the Company
terminates prior to the Performance Goal Certification Date (defined below) for
any reason, then that Participant will not be entitled to receive any Award
under this Incentive Plan for the applicable Performance Period, unless
otherwise determined by the Committee.

 

4. Award Amounts.

Subject to Section 3(b), the Award, if any, to be paid will be as determined on
the date of the Performance Goal Certification (the “Performance Goal
Certification Date”), subject to adjustment for the level of performance of the
Annual Corporate Objective, the Corporate Objectives and the applicable
Individual Objectives set forth in Annex A for the applicable fiscal year. To
the extent a Participant’s Award is terminated prior to payment for any reason,
such terminated amount may be reallocated to other Participants eligible for an
Award, subject to approval by the Committee.

 

5. Incentive Plan Administration.

 

4



--------------------------------------------------------------------------------

Notwithstanding the authority of the Chief Executive Officer in respect of the
Individual Objectives as provided herein, the Committee will be responsible for
all decisions and recommendations regarding Incentive Plan administration and
retains final authority regarding all aspects of Incentive Plan administration,
the resolution of any disputes, the interpretation of the Incentive Plan, and
the application of the Incentive Plan in any respect to a Participant. All
determinations and interpretations made by the Committee in good faith will not
be subject to review by any person and will be final, binding and conclusive on
all persons. The Committee may, without notice, amend, suspend or terminate the
Incentive Plan.

 

6. Withholding.

Whenever payments pursuant to an Award are to be made, the Company will have the
right to withhold any applicable federal, state and local taxes required to be
paid or withheld. The Company will have the right to withhold from wages or
other amounts otherwise payable to such Participant such withholding taxes as
may be required by law, or to otherwise require the Participant to pay such
withholding taxes. If the Participant fails to make such tax payments as are
required, the Company will, to the extent permitted by law, have the right to
deduct any such taxes from any payment of any kind otherwise due to such
Participant or to take such other action as may be necessary to satisfy such
withholding obligations.

 

7. Financial Restatements.

If the Company’s financial statements for the Performance Period are the subject
of a restatement due to error or misconduct prior to the fifth anniversary of
the Performance Goal Certification Date, to the extent permitted by applicable
law, in all appropriate cases, the Company will seek, and all Participants will
take such action as required to effect, reimbursement of excess performance
compensation issued or paid under the Incentive Plan for the Performance Period.
For purposes of this Incentive Plan, excess performance compensation means the
positive difference, if any, between (i) the Incentive Plan Award actually paid
to the Participant and (ii) the Incentive Plan Award that would have been paid
to the Participant had the applicable Performance Goals been calculated based on
the Company’s financial statements as restated. The Company will not be required
to award any Participant any additional Award hereunder should the restated
financial statements result in a higher multiplier as compared to the
Performance Goals.

 

8. General Provisions.

 

  (a) Non-Exclusivity of Incentive Plan. The adoption of the Incentive Plan by
the Board or the Compensation Committee will not be construed as creating any
limitations on the power of the Board or the Committee to adopt such other bonus
or incentive compensation arrangements as either may deem desirable, including,
without limitation, cash or equity-based compensation arrangements, either tied
to performance or otherwise, and any such other arrangements as may be either
generally applicable or applicable only in specific cases.

 

  (b) Limitation on Rights as a Participant. The Company is not obligated to
give uniform treatment to Participants under the Incentive Plan. Participation
in the Incentive Plan during the Performance Period does not convey any right to
receive any award or to participate in the Incentive Plan as to any other
period.

 

5



--------------------------------------------------------------------------------

  (c) No Employment or Service Rights. Nothing in the Incentive Plan or any
instrument executed or Award granted pursuant to the Incentive Plan will
(i) confer upon any Participant any right to continue to be retained in the
employ or service of the Company, (ii) change the at-will employment
relationship between the Company and a Participant, or (iii) interfere with the
right of the Company to discharge any Participant or other person at any time,
with or without cause, and with or without advance notice.

 

  (d) Validity. If any provision of the Incentive Plan is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Incentive Plan.

 

  (e) Governing Law. The Incentive Plan will be interpreted and construed in
accordance with the laws of the State of Delaware (without regard to principles
of conflicts of law) and applicable federal law.

 

  (f) Timing of Payment. Any Award to be paid under the Incentive Plan shall be
paid as soon as practicable following the Committee’s determinations and
certifications under Section 3(a); provided, however, any such payment shall be
made following the end of the Company’s taxable year that coincides with or
includes the end of a Performance Period and shall be made no later than the
15th day of the third month following the end of such taxable year of the
Company. The Incentive Plan is intended to comply and shall be administered in a
manner that is intended to comply with section 409A of the Code and shall be
construed and interpreted in accordance with such intent. To the extent that an
Award or the payment of such Award is subject to section 409A of the Code, the
Award shall be granted and paid in a manner that will comply with section 409A
of the Code, including regulations or other guidance issued with respect
thereto, except as otherwise determined by the Committee. Any provision of the
Incentive Plan that would cause the grant of an Award or the payment of such
Award to fail to satisfy section 409A of the Code shall be amended to comply
with section 409A of the Code on a timely basis, and may be amended on a
retroactive basis, in accordance with regulations and other guidance issued
under section 409A of the Code.

 

6



--------------------------------------------------------------------------------

  (g) Excess Parachute Payments. Notwithstanding anything in this Agreement to
the contrary, if any of the payments in respect of an Award under this Incentive
Plan, together with any other payments the Participant has the right to receive
from the Company or any purchaser, successor, or assign (together, the
“Payment”), would constitute an “excess parachute payment” (as defined in
Section 280G(b)(3) of the Code), then such Payments shall be payable either in
(i) full or (ii) as to such lesser amount which would result in no portion of
such Payments being subject to the excise tax imposed under Section 4999 of the
Code and the Participant shall receive the greater, on an after-tax basis, of
(i) or (ii) above, as determined by the Company or an independent accountant or
tax advisor selected by the Participant. In the event that the Payments are to
be reduced pursuant to this Section 8(g), such Payments shall be reduced such
that the reduction of compensation to be provided to or for the benefit of the
Participant as a result of this Section 8(g) is minimized and to effectuate
that, the Payments shall be reduced (i) by first reducing or eliminating the
portion of such Payments which is not payable in cash (other than that portion
of such payments that is subject to clause (iii) below), (ii) then by reducing
or eliminating cash Payments (other than that portion of such Payments subject
to clause (iii) below) and (iii) then by reducing or eliminating the portion of
such Payments (whether or not payable in cash) to which Treas. Reg. §1.280G-1
Q/A 24(c) (or any successor provision thereto) applies, in each case in reverse
order beginning with Payments which are to be paid the farthest in time from the
date of the change in control transaction. Any reductions made pursuant to this
Section 8(g) shall be made in a manner consistent with the requirements of
Section 409A and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero.

 

  (h) Headings. The headings of the Sections in this Incentive Plan are inserted
for convenience only and will not be deemed to affect the meaning of this
Incentive Plan.

 

9. Effective Date.

This Incentive Plan was adopted by the Compensation Committee of the Board on
June 26, 2014.

 

7



--------------------------------------------------------------------------------

ANNEX A

[TO BE ATTACHED FOR THE APPLICABLE FISCAL YEAR]

 

8